PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                    ______

                     No. 12-3933
                       ______

           UNITED STATES OF AMERICA

                           v.

                 CRAIG CLAXTON,
                            Appellant
                     ______

            On Appeal from the District Court
                   of the Virgin Islands
             (D. VI. No. 3-06-cr-00080-009)
       District Judge: Honorable Curtis V. Gomez
                          ______

          Argued on Monday, December 9, 2013
Before: FISHER, COWEN and NYGAARD, Circuit Judges

                (Filed: August 18, 2014)



Susan B. Moorehead, Esq. (ARGUED)
Smock & Moorehead
No. 11A Norre Gade
P.O. Box 1498
St. Thomas, VI 00804

Counsel for Appellant


Nelson L. Jones, Esq. (ARGUED)
Office of United States Attorney
5500 Veterans Building, Suite 260
United States Courthouse
St. Thomas, VI 00802

Counsel for Appellee

                          ______


                OPINION OF THE COURT
                          ______



FISHER, Circuit Judge
       Defendant Craig Claxton appeals his conviction and
sentence for conspiracy to possess with intent to distribute
cocaine from 1999 to 2005, in violation of 21 U.S.C. § 841.
The allegations against Claxton and several co-defendants
stem from a wide-ranging drug conspiracy involving the
importation of large quantities of cocaine from the British
Virgin Islands to the Territory of the Virgin Islands and
ultimately to the United States mainland. Claxton raises five
challenges to various aspects of the proceedings in the
District Court. We will affirm his conviction and sentence.




                             2
                              I.
        This case has a lengthy history involving several co-
defendants and multiple appearances before this Court. The
case commenced on December 19, 2006, when a federal
grand jury returned a fourteen-count indictment charging
Claxton in Count One1 with conspiring to possess with intent
to distribute five kilograms or more of cocaine between 1999
and 2005, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(A)(ii)(II). A warrant was issued that day for Claxton’s
arrest.
A.    The first trial and Claxton’s arrest


       The first jury trial commenced on September 5, 2007
without Claxton’s participation because he had not yet been
arrested. Two of Claxton’s co-defendants were found guilty
during the first trial, and a mistrial was declared as to the
remaining co-defendants. Prior to retrial, Swann and Mark
appealed the denial of their motion to dismiss the indictment
and Mark filed a motion for a stay of the trial. We granted
the motion to stay on January 22, 2008, and ultimately
affirmed the denial of the motion to dismiss. United States v.
Mark, 284 F. App’x 970 (3d Cir. 2008). We denied a petition
for rehearing en banc on August 19, 2008.
       While the appeal was pending, Claxton was arrested
on April 23, 2008 in Orlando, Florida. He waived his right to
a removal hearing pursuant to Federal Rule of Criminal
Procedure 5(c)(2), and was ordered transferred to the District
of the Virgin Islands on April 25, 2008. On that date he was
1
 The indictment also charged Gelean Mark, Vernon Fagan,
Walter Ells, Kelvin Moses, Kerry Woods, Henry Freeman,
Glenson Isaac, Everette Mills and Dorian Swann.




                              3
transported to Guaynabo MDC in Puerto Rico, where he was
held until the transfer to the Virgin Islands was completed on
July 16, 2008. Claxton was arraigned on July 21, 2008, at
which time he entered a plea of not guilty. The District Court
ordered his continued detention that same day.
B.     Proceedings involving Claxton
       Claxton moved to dismiss the charge against him on
October 23, 2009 on the grounds that the proceedings
violated both the Sixth Amendment and the Speedy Trial Act,
18 U.S.C. § 3161 (“STA”). At a motions hearing held on
March 23, 2010, the District Court denied the motion for
relief with respect to the Sixth Amendment, but declined to
hear argument on the STA, noting that it would render a
written decision based upon the parties’ submissions. A
review of the record reveals that the District Court never
entered a written opinion. Claxton renewed his STA motion
on May 20, 2010, which the District Court denied prior to
trial.
        Claxton also joined in a motion to continue the trial
based upon pre-trial publicity on May 14, 2010. The moving
defendants objected to having the trial commence two weeks
after the completion of a racketeering trial involving Gelean
Mark and Police Officer Jerome Blyden (the “Mark/Blyden
trial”). That case involved charges of drug dealing, gambling,
and dog fighting, and featured the testimony of three
cooperating witnesses: James Springette, Elton Turnbull, and
Glenson Isaac. Each of those witnesses would ultimately
testify in Claxton’s case. The motion argued that prejudice
stemmed from media reports about the Mark/Blyden trial,
even though Mark was ultimately dismissed as a defendant in
Claxton’s case on May 24, 2010. Counsel for the moving
defendants specifically referenced an organizational chart




                              4
used in the Mark/Blyden trial that was broadcast on a news
station and had Claxton’s name on it. The District Court
denied the motion, stating:
              In the Court’s view, voir dire will
              address the concerns and ensure
              that we have a jury that can be fair
              and impartial.         Since the
              touchstone is not whether
              someone has read something or
              heard something, but whether
              they can maintain fairness and
              impartiality.


              I know there has been some
              concern because Mr. Mark was on
              trial a few weeks ago with this
              court.    Significantly he is no
              longer on trial in this court. Also,
              to the extent that there was
              publicity, it seems that there was
              publicity with respect to Mr.
              Mark. If there was some spillover
              with respect to other defendants,
              as counsel indicated this morning
              . . . the Court will try to address
              those concerns during voir dire.


App. at 206-07. The defendants also objected to selecting a
jury from the same panel of jurors used to select a jury in the
Mark/Blyden trial.
C.     Jury selection and trial




                               5
       Claxton’s trial began on May 24, 2010. During voir
dire, the District Court inquired into, among other things,
whether potential jurors had read or heard anything about the
case involving the defendants. Only one juror had. The
District Court excused that juror for cause along with another
juror who participated in voir dire in the Mark trial.
        The government presented the testimony of James
Springette and Elton Turnbull in its case-in-chief. Springette
testified that he had been involved in drug trafficking in the
Virgin Islands prior to 1999 and that the alleged conspiracy in
Claxton’s case began in 1999. Turnbull testified that he
managed the collection and distribution of the cocaine after it
arrived in the United States. During his testimony, he made
reference to numerous letters he had written to the United
States Attorney’s Offices (“USAO”) in North Carolina and
the Virgin Islands, other federal law enforcement authorities
in North Carolina, and the District Court.
        Following Turnbull’s direct examination, Claxton and
his co-defendants requested copies of those letters. The
Virgin Islands USAO provided the defendants with four
letters written by Turnbull the next day. After further review,
the North Carolina USAO admitted that they had
inadvertently overlooked a file containing letters written by
Turnbull and immediately faxed those documents to the
Virgin Islands USAO. The letters were provided to the
defendants on the evening of May 25, 2010, and the
corresponding envelopes were provided on May 27, 2010.
Upon reviewing the letters, the District Court stated:
              It seems to me with Mr. Turnbull .
              . . there are three basic things he’s
              concerned with. One is witness
              protection . . . which is something




                               6
             I don’t think you want the jury to
             be considering . . . . Two, he
             wants witness fees for his
             testimony . . . [a]nd the other
             thing, which seems to be that he
             wants to get a Rule 35 . . . But the
             first and the last thing I mentioned
             seem to be connected. He says, “I
             have testified and put myself in
             great peril . . . I’ve lost my family
             . . . I’ve lost this, I’ve lost that.”
             And so you are correct, he wants
             to get a Rule 35. But I haven’t yet
             seen or heard anything from you
             that says that, “I will testify. Now
             give me a Rule 35.” [Y]ou’re
             going to get to inquire and you’re
             going to get plenty of leeway
             from the Court, given the timing
             of this disclosure. But I’m just
             pointing out to you that . . . in
             every letter that I have recently
             just pulled up, it seems that he is
             saying [the same thing]. I’m not
             going to do anything that would
             cause you to prejudice your
             client’s right to a fair defense. So
             you take as much time as you
             need [to prepare].


Trial Tr. May 27, 2010 (ECF No. 1137-2), at 106-17. The
District Court ultimately permitted the defendants to cross
examine Turnbull and Springette regarding the letters.




                               7
       On May 26, 2010, Juror 125 informed the District
Court that she had been approached by an individual who
offered her $1,500 to say “nitroglycerin,” which she was told
meant “not guilty.” Juror 125 testified that she knew the
person by sight and told the District Court the person’s full
name. Juror 125 also revealed that she had discussed the
event with her brother, sister, and Juror 159. The District
Court inquired into these events with Jurors 125 and 159, and
received assurances from both that they could remain fair and
impartial. The defendants moved for removal of the two
affected jurors, or, alternatively, for a mistrial. The District
Court denied the motion for a mistrial, but did not rule on the
motion to remove. It did, however, sequester the jury from
that point forward. Jurors 125 and 159 ultimately did not
participate in the jury’s deliberations.
       During trial the government presented evidence of
thirty kilograms of cocaine seized in September 2003 by
Immigration and Customs Enforcement at the Cyril E. King
Airport in St. Thomas. Isaac testified that the cocaine seized
in September 2003 was part of the cocaine importation
scheme, that some of that cocaine was intended to be
delivered to him, and that Mark advised him of the seizure
when it occurred. Isaac testified that after he received the
drugs he relied upon female couriers to carry the drug
proceeds back to the Virgin Islands. He identified Claxton as
a member of the organization whose role was to pick up the
female couriers from the airport to transport the money to
Mark, after which Claxton would check them into a hotel and
make sure the couriers were paid.
D.    Judgment of acquittal
      Claxton moved for a judgment of acquittal pursuant to
Federal Rule of Criminal Procedure 29 at the close of the




                               8
government’s case. The District Court expressed concern
about the sufficiency of the evidence against Claxton, but
reserved judgment on the motion and submitted the case to
the jury. Thereafter, the jury found Claxton guilty.
       Claxton also sought a new trial pursuant to Federal
Rule of Criminal Procedure 33 on the grounds that certain
evidence was improperly admitted and that the government
had improperly withheld certain documents during trial. On
September 24, 2010, Claxton supplemented his new trial
motions and requested a hearing pursuant to the Supreme
Court decision in Remmer v. United States, 347 U.S. 227
(1954). He contended that he learned after trial that one of
the jurors, Juror 161, had previously worked at the Virgin
Islands Housing Authority with government witness Mark
Joseph and failed to disclose this relationship during voir
dire.
       The District Court heard arguments on Claxton’s Rule
29 motion on several occasions between the final day of trial
and the May 11, 2011 sentencing hearing, at which time the
District Court granted the motion. In granting the judgment
of acquittal, the District Court failed to address Claxton’s
outstanding motions for a new trial. The government
appealed, and this Court reversed the judgment of acquittal
and remanded to the District Court. We held that the
evidence was sufficient to establish Claxton’s involvement in
the charged conspiracy and that Claxton knew he was
participating in a criminal enterprise that involved drugs.
United States v. Claxton, 685 F.3d 300, 301, 313 (3d Cir.
2012).
E.    Sentencing
      Following remand, Claxton was sentenced on October
4, 2012. He moved for a downward departure from the




                             9
mandatory minimum sentence based upon cooperation he had
provided at the government’s request in a separate conspiracy
case. The District Court denied the motion, and Claxton was
sentenced to the mandatory minimum sentence of 120
months’ imprisonment. This appeal followed.
                              II.
      The District Court had jurisdiction pursuant to 18
U.S.C. § 3231 and this Court has jurisdiction pursuant to 28
U.S.C. § 1291 and 18 U.S.C. § 3742(a).
                             III.
       Claxton raises several challenges on this appeal. First,
he seeks dismissal of the indictment on the grounds that the
delay in bringing him to trial violated both the STA and the
Sixth Amendment right to a speedy trial. Second, he asserts
his right to a new trial on grounds that: (a) he was denied his
Sixth Amendment right to an impartial jury; (b) the District
Court improperly admitted certain drug evidence; and (c) he
was prejudiced by the government’s failure to turn over
certain documents in violation of the rules set forth in Brady
v. Maryland, 373 U.S. 83 (1963) and Giglio v. United States,
405 U.S. 150 (1972). Finally, Claxton challenges his
sentence insofar as he was denied a sentence below the
statutory minimum despite having given information to
government investigators in a separate case. We will address
each argument in turn, but we first address the issue of
waiver.



A.     Waiver
       Waiver is implicated here because the District Court
failed to comply with Federal Rule of Criminal Procedure




                              10
29(d) when it entered a judgment of acquittal in Claxton’s
favor.2     Specifically, the District Court never entered a
conditional ruling on Claxton’s new trial motions based upon
the admission of the drug evidence and the alleged
Brady/Giglio violations. Claxton never raised the Rule 29
error in his first appeal, nor did he renew the outstanding new
trial motions on remand. We questioned whether Claxton
was required to raise the Rule 29 error in a cross-appeal in his
first appeal in order to preserve the underlying new trial
motions and, if not, whether he had an obligation to renew the
new trial motions on remand. We now conclude that he was
not required to file a cross-appeal and will consider the merits
of his arguments despite his failure to renew them following
remand.
        We agree with the parties that Claxton was not
required to file a cross-appeal. See United States v. Miranda,
425 F.3d 953, 963 (11th Cir. 2005) (finding that, despite the
district court’s failure to enter a conditional ruling and the
defendant’s failure to file a cross-appeal, the district court
“ha[d] the authority, upon remand, after reversal of a
judgment of acquittal, to consider whether it should grant or
deny a motion for a new trial.” Id. (citing United States v.
Ward, 274 F.3d 1320, 1323 (11th Cir. 2001)). The holding in
Miranda therefore permits a defendant to renew his new trial
motions on remand despite not having filed a cross appeal.

2
  Under Rule 29(d), a district court is required to
conditionally determine whether any motion for a new trial
should be granted if the judgment of acquittal is later vacated
or reversed by specifying the reasons for that determination.
Fed. R. Crim. P. 29(d). Failure to make such a conditional
ruling is error. See United States v. Wasserson, 418 F.3d 225,
240 n.10 (3d Cir. 2005).




                              11
Id. See also Ward, 274 F.3d at 1321 (holding that when a
court of appeals reverses a judgment of acquittal, the district
court retains authority to grant a new trial provided the
appeals court’s mandate only addresses the judgment of
acquittal).
        Unlike the defendant in Miranda (who was given an
opportunity to raise his new trial arguments on remand)
Claxton failed to renew his Rule 33 motions following the
first appeal. As a consequence, the District Court never ruled
upon those motions and the government now maintains that
those arguments have been waived. We disagree because
Claxton did preserve the arguments in his initial motion for a
new trial so they are not, in a strict sense, waived for a failure
to raise them at all. Indeed, the government never raised
waiver until we ordered the parties to address it. In light of
the unique procedural posture of this case, we will exercise
our discretion and consider the merits of Claxton’s appeal by
treating the District Court’s failure to issue an explicit ruling
as an implicit denial of his Rule 33 motion. See Freeman v.
Pittsburgh Glass Works, LLC, 709 F.3d 240, 249 (3d Cir.
2013) (“[I]t is within our discretion to consider an issue that
the parties did not raise below.”). In reaching this conclusion,
we are guided by two principles.
        First, we are unwilling to pin the District Court’s error
in failing to make a conditional ruling on Claxton, who did
timely file a motion for a new trial. See United States v.
Kellington, 217 F.3d 1084, 1096 (9th Cir. 2000) (rejecting the
government’s argument that the defendant should suffer the
consequences of the district court’s failure to comply with
Rule 29(d) and the defendant’s failure to raise that error on a
prior appeal). It would be wholly improper to deny Claxton
a ruling on his new trial motion simply because the District
Court erred in the first place by failing to comply with the




                               12
dictates of Rule 29(d). See Wasserson, 418 F.3d at 240 n.10
(acknowledging district court error in failing to make a
conditional ruling). The court in Kellington acknowledged
that “[t]he right to a new trial where the interests of justice so
require—a right which antedates the Constitution itself—
must weigh in the balance of our construction of Rule 29(d).”
217 F.3d at 1096 n.14 (quoting our decision in Ogden v.
United States, 112 F. 523, 525 (3d Cir. 1902), for the
proposition that “[t]he right to move for a new trial, and to
have that motion considered upon the reasons presented for it,
is an absolute one, and the granting or refusal thereof does not
rest in the discretion of the court.”). Considerations of
judicial economy likewise dictate that the ruling should not be
delayed merely to give the District Court yet another
opportunity to rule on the motions, which would result in
further delay and possibly another appeal.
        Second, we are guided by decisions of several of our
sister courts of appeals that have treated a district court’s
failure to rule on an outstanding motion as an implicit denial
of that motion. See e.g., United States v. Jasso, 634 F.3d 305,
307 n.2 (5th Cir. 2011) (treating a district court’s failure to
rule on a motion for reconsideration as an implicit denial);
United States v. Depew, 210 F.3d 1061, 1065 (9th Cir. 2000)
(treating a district court’s failure to rule on a motion for
employment of an expert witness as an implicit denial). In
Tollett v. City of Kemah, the Fifth Circuit addressed a new
trial motion that remained outstanding on the district court’s
docket following the entry of the final judgment in that case.
285 F.3d 357, 370 n.* (5th Cir. 2002). In concluding that it
would address the motion on appeal, the court emphasized
that “[d]espite the district court’s failure to rule, neither side
subsequently requested that it do so.” Id. (emphasis in
original). Likewise in this case, the entry of the Judgment




                               13
and Commitment order following Claxton’s sentencing
constituted “the entry of a final judgment or of an order
inconsistent with the granting of the relief sought by the
motion [for a new trial].” Norman v. Apache Corp., 19 F.3d
1017, 1021 (5th Cir. 1994). Neither party raised this issue
before the District Court and we will treat Claxton’s motions
as having been implicitly denied and consider them on the
merits.
B.     Speedy Trial Act/Sixth Amendment right to a
speedy trial
       Claxton raises two issues with respect to the delay in
commencing the trial against him, one under the STA, and the
other under the Sixth Amendment. The essence of these
challenges is that the time between when he was indicted
(December 2006), and the start of his trial (May 2010),
violated his statutory and constitutional rights to a speedy
trial.
       1.     Speedy Trial Act Violation
       Claxton first challenges the validity of the proceedings
against him under the STA. “We exercise plenary review
over the district court’s construction and interpretation of the
[STA] and its provisions regarding excludable time.” United
States v. Hamilton, 46 F.3d 271, 273 (3d Cir. 1995) (citation
omitted). The findings of fact to which the District Court
applied the STA are reviewed for clear error. Id.
      The STA generally requires a trial to begin within
seventy days of the filing of an information or indictment, or
the defendant's initial appearance, whichever last occurs.
Zedner v. United States, 547 U.S. 489, 497 (2006) (citing 18
U.S.C. § 3161(c)(1)). Violations of the STA require
dismissal of the indictment. 18 U.S.C. § 3162(a)(2). The
STA recognizes, however, "that criminal cases vary widely




                              14
and that there are valid reasons for greater delay in particular
cases." Id. To accommodate this need for flexibility, the
STA sets forth periods of time that are excludable from the
speedy trial clock. See 18 U.S.C. § 3161(h). Relevant to the
instant case, § 3161(h)(6) provides for the exclusion of a
"reasonable period of delay when the defendant is joined for
trial with a codefendant as to whom the time for trial has not
run and no motion for severance has been granted." 18
U.S.C. § 3161(h)(6). We have observed that, "under this
provision, and until severance is granted, 'an exclusion
applicable to one defendant applies to all codefendants.'" See
United States v. Novak, 715 F.2d 810, 814 (3d Cir. 1983)
(quoting United States v. Edwards, 627 F.2d 460, 461 (D.C.
Cir. 1980)), abrogated on other grounds by United States v.
Felton, 811 F.2d 190, 200 (3d Cir. 1987) (en banc); see also
United States v. Arbelaez, 7 F.3d 344, 347 (3d Cir. 1993).
Because Claxton was joined as a defendant with nine other
co-defendants pursuant to § 3161(h)(6), any exclusion
applicable to his co-defendants will also apply to him.
        Claxton contends that 220 days of non-excludable
STA time elapsed between his initial appearance and the start
of his trial. He points first to the period of time between his
initial appearance on July 16, 2008 and a motion filed by one
of his co-defendants on August 19, 2008 to continue the trial,
which he acknowledges stopped the STA clock. He asserts
that, up until that point, thirty-three days of non-excludable
time had passed. Claxton also points to the period between
January 14, 2009 and July 20, 2009, a 187-day period in
which he claims the only motions filed were those requesting
a trial date.
      With respect to the first period, § 3161(h)(1)(C)
provides that delay resulting from interlocutory appeals is
considered excludable time. See 18 U.S.C. § 3161(h)(1)(C).




                              15
Claxton's co-defendants appealed the denial of their motions
to dismiss on January 21, 2008. We affirmed the District
Court's decision on July 9, 2008 and, on July 23, 2008, the
defendants filed a petition for rehearing en banc. Those
petitions were denied by order dated August 19, 2008.
Therefore, the only time for which Claxton could plausibly
claim non-excludable time was between the date of his initial
appearance or arraignment and the date his co-defendants
filed their petitions for rehearing—which amounts to only
seven days.3
       The second period of time occurred between January
14, 2009 and July 20, 2009. During that time, Claxton argues
that 187 days passed during which the only motions filed
were those requesting a trial date. A review of the record,
however, reveals that much more actually occurred. During
that time, there were numerous emergency motions filed by
his co-defendants requesting extensions of time to file
responses and objections to pre-sentence reports, notices of
unavailability, motions to continue status conferences,
requests for hearings, and even a motion to extend the time to
file pretrial motions. See generally Dist. Ct. Docket, ECF
Nos. 717-72. These motions served to toll the speedy trial
clock for all defendants until the District Court held a hearing
on the motions. See 18 U.S.C. § 3161(h)(1)(D) (tolling of
STA clock occurs during time between filing of a pretrial
motion and the required hearing on that motion); see also

3
  Claxton claims that his speedy trial clock began to run from
the date of his initial appearance on July 16, 2008, while the
government argues that the clock did not begin to run until
July 21. For purposes of STA calculations, however, this
dispute has no bearing on the outcome because the five days
at issue are not sufficient to find a STA violation.




                              16
United States v. Tannehill, 49 F.3d 1049, 1052 n.4 (5th Cir.
1995) (finding that where defendants requested a hearing, it
was unnecessary to determine whether the hearing was
“required” for STA purposes). The record reveals that the
District Court conducted a hearing on at least some of these
motions at the moving defendants’ request on October 7,
2009, at which time the District Court set a date for trial. The
intervening time, therefore, was excludable under the STA.
See Henderson v. United States, 476 U.S. 321, 326 (1986)
(“The plain terms of the [STA] appear to exclude all time
between the filing of and the hearing on a motion whether
that hearing was prompt or not.”). Given the complexities of
the case, the number of defendants, and the logistics of
bringing so many defendants to trial, we cannot say, based
upon the record as a whole, that Claxton has demonstrated a
violation of his speedy trial rights under the STA.
       2.     Sixth Amendment speedy trial right
       Claxton argues that his Sixth Amendment right to a
speedy trial was violated by the government’s delay in
bringing him to trial. We exercise de novo review over legal
questions in a claim of Sixth Amendment error and review
the underlying factual findings for clear error. United States
v. Velazquez, 749 F.3d 161, 174 (3d Cir. 2014).4
      The Supreme Court decision Barker v. Wingo, 407
U.S. 514 (1972), set forth a four-factor test that courts use to

4
 On April 22, 2014, we ordered the parties to file letter briefs
addressing the impact of our recent decision in Velazquez on
Claxton’s Sixth Amendment argument. As we discuss below,
we find Velazquez to be distinguishable and will affirm the
District Court’s conclusion that no Sixth Amendment
violation occurred.




                              17
examine alleged Sixth Amendment violations. “The inquiry
focuses on: (1) the length of the delay before trial; (2) the
reason for the delay and, specifically, whether the
government or the defendant is more to blame; (3) the extent
to which the defendant asserted his speedy trial right; and (4)
the prejudice suffered by the defendant.” Velazquez, 749
F.3d at 174 (citing Barker, 407 U.S. at 530-31). No single
factor in the Barker calculus is “‘talismanic.’” Id. (quoting
Hakeem v. Beyer, 990 F.2d 750, 759 (3d Cir. 1993)).
“[B]ecause of the imprecision of the right to speedy trial, the
length of delay that will provoke such an inquiry is
necessarily dependent upon the peculiar circumstances of the
case.” Barker, 407 U.S. at 530-31. Thus, “the delay that can
be tolerated for an ordinary street crime is considerably less
than for a serious, complex conspiracy charge.” Id. at 531.
       Velazquez reaffirmed the need to apply the factors set
forth in Barker when addressing alleged Sixth Amendment
speedy trial violations and involves facts that are somewhat
analogous to this case. Velazquez was being investigated by
the Drug Enforcement Administration (“DEA”) in
Philadelphia for suspected trafficking in cocaine. 749 F.3d at
168. Velazquez (who lived in California) and his co-
defendants were indicted on August 2, 2005, and a warrant
was issued for Velazquez’s arrest shortly thereafter. Id. Over
the next five years, investigators did little more than
occasionally run Velazquez’s name through the National
Crime Information Center (“NCIC”) database. Id. at 170-71.
It was not until nearly six-and-a-half years later that
Velazquez was apprehended on an unrelated narcotics charge
and was returned to Philadelphia to face trial for the charges
alleged in the 2005 indictment. Id. at 173.
     Velazquez sought to dismiss the indictment on Sixth
Amendment speedy trial grounds, and the district court




                              18
denied the motion. Id. The court concluded that because the
government felt that it was unlikely to locate the defendant, it
reasonably conserved its resources and waited for further
information before pursuing its investigation. Id. We
reversed after analyzing each of the Barker factors and
concluding: (1) the length of delay triggered the need to
analyze all four factors; (2) the government was not
reasonably diligent in pursuing its investigation; (3)
Velazquez was diligent in asserting his speedy trial rights;
and (4) the government failed to overcome the general
presumption of prejudice that arises in cases of excessive
delay. Id. at 174-86. In weighing all the factors, we
concluded that the delay violated Velazquez’s constitutional
right to a speedy trial, and that dismissal of the indictment
was required. Id. at 186.
       The parties here dispute whether Velazquez controls
the outcome in the present case. We will consider its
relevance along with each of the Barker factors, below.




Length of delay
         The threshold question under Barker is whether the
length of delay was sufficient to trigger analysis of the
remaining factors.       This involves “a double enquiry.”
Doggett v. United States, 505 U.S. 647, 652 (1992). “In other
words, a court first decides whether the delay is long enough
that it should trigger analysis of the other Barker factors. . . .
If it is, the length of the delay is also separately weighed in
the court’s analysis of the remaining factors.” Velazquez, 749
F.3d at 174 (citations omitted). The length of delay is




                               19
measured “from the date of arrest or indictment, whichever is
earlier, until the start of trial.” United States v. Battis, 589
F.3d 673, 678 (3d Cir. 2009) (citing Hakeem, 990 F.2d at
760). “We have previously held that a delay of even fourteen
months is sufficient to trigger review of the remaining Barker
factors. Id. (citing Hakeem, 990 F.2d at 760).
       In the present case, both parties concede that review of
the remaining factors is necessary because the period of time
between Claxton’s indictment and trial sufficiently exceeds
the fourteen-month threshold recognized in Hakeem. This
factor will therefore weigh in Claxton’s favor. Velazquez,
749 F.3d at 174.
The reason for the delay
        The government bears the burden of justifying the
delay in bringing a defendant to trial. Battis, 589 F.3d at 680
(citing Hakeem, 990 F.2d at 770). “In evaluating this factor,
we subtract the amount of delay caused by the defendant from
the delay caused by the Government.” Id. (citing United
States v. Dent, 149 F.3d 180, 184-85 (3d Cir. 1998)). In
Battis, we set forth the three categories of delay and the
resulting weight each carries against the government: (1) “A
deliberate effort by the Government to delay the trial in order
to hamper the defense weighs heavily against the
government;” (2) “A more neutral reason such as negligence
or overcrowded courts also weighs against the Government,
though less heavily;” and (3) “a valid reason, such as a
missing witness, should serve to justify appropriate delay.”
Id. at 679 (internal quotation marks and citations omitted).
“By contrast, delay caused by the defense weighs against the
defendant.” Id. at 680 (internal quotation marks omitted).
      This case presents a sparse record from which to
determine which party has captured “the ‘flag all litigants




                              20
seek.’” Velazquez, 749 F.3d at 175 (quoting United States v.
Loud Hawk, 474 U.S. 302, 315 (1986)). Despite the
shortcomings, the delay caused by the defendants in this case
dramatically reduces the length of the delay we must consider
for purposes of this element. Claxton’s trial commenced in
May of 2010, twenty-two months after his arraignment in the
District of the Virgin Islands in July of 2008. As discussed
above, however, that delay was excusable as a result of the
myriad motions and appeals filed by Claxton and his co-
defendants. Such excusable delay is subtracted from the
delay attributable to the government. See Battis, 589 F.3d at
680. The remaining delay—the nineteen months between the
indictment in December 2006 and Claxton’s initial
appearance in July 2008—is more than offset by the twenty-
two month post-appearance delay that is attributable to the
defendants.
       The nineteen-month delay attributable to the
government, moreover, is also likely justified in light of the
record in this case. At Claxton’s initial appearance on July
16, 2008, the government’s witness testified that information
obtained by government agents indicated that Claxton could
be found in Orlando, Florida, and that agents ultimately
arrested him there pursuant to a warrant. The government
witness at Claxton’s subsequent arraignment and detention
hearing observed in response to a question about Claxton’s
residence that: “Mr. Claxton used to reside in St. Thomas. As
of 2005, it’s been unclear exactly where Mr. Claxton resides.
Otherwise, I think we’d have picked him up.” App. at 86-87.
Our review of the record reveals that none of the grounds
outlined in Battis appears to be implicated in this case such
that this period should weigh against the government. 589
F.3d at 679-80. Under the circumstances presented here, it
appears as though the government promptly acted upon




                             21
information it obtained in the course of its investigation and
arrested Claxton when it discovered his whereabouts.
        More important, however, is the fact that this case is
easily distinguishable from Velazquez. That case involved an
extensive record of less than enthusiastic government pursuit.
As we pointed out in Velazquez, almost five years elapsed
during which investigators input Velazquez’s name into the
NCIC database only eight times. 749 F.3d at 180. The
government conceded that it had made a “tactical choice” to
pursue other leads during that time, and to essentially ignore
Velazquez. Id. at 176-78. This case simply does not reflect
the complete “lack of effort by law enforcement authorities”
at issue in Velazquez for four reasons. Id. at 178. First, the
investigatory period was far shorter—less than two years in
Claxton’s case as opposed to more than five years in
Velazquez. Second, Claxton’s case involved a complex
international drug-smuggling operation as opposed to the
more straightforward domestic drug trafficking scheme in
Velazquez. See 749 F.3d at 167-68 (outlining the conduct at
issue in that case). Third, Velazquez did not involve the type
of delay attributable to the defendants that occurred in
Claxton’s case—delay that offsets any delay attributable to
the government. Finally, the break in Claxton’s case was the
result of police work—he was arrested after investigators
followed up on his attempts to obtain a passport—as opposed
to Velazquez, who was arrested on an unrelated controlled
substance charge. These facts, combined with the substantial
delay attributable to the defendants in this case, demonstrate
that the government has met its burden of justifying any delay
that occurred. See Barker, 407 U.S. at 530-31 (noting that
delay for Sixth Amendment purposes is dependent upon the
facts of the individual case). This factor will, therefore,
weigh in the government’s favor.




                             22
Defendant’s assertion of the right
         The third factor in the Barker analysis is the degree to
which the defendant asserts his speedy trial right, “including
‘the frequency and force’ of such assertions.” Velazquez, 749
F.3d at 183 (quoting Barker, 407 U.S. at 529). The parties
both concede that Claxton has repeatedly asserted his speedy
trial rights. This factor therefore weighs in his favor.
Prejudice suffered by the defendant
        The final consideration in the Barker analysis is the
prejudice suffered by the defendant. The Doggett Court
identified three types of harm that arise from unreasonable
delay between formal accusation and trial: (1) “oppressive
pretrial incarceration;” (2) “anxiety and concern of the
accused;” and (3) “the possibility that the [accused’s] defense
will be impaired by dimming memories and loss of
exculpatory evidence.” 505 U.S. at 654 (internal quotation
marks omitted) (alteration in original). The Doggett Court
also acknowledged that excessive delay can lead to a
presumption of prejudice, but added that “such presumptive
prejudice cannot alone carry a Sixth Amendment claim
without regard to the other Barker criteria . . . it is part of the
mix of relevant facts, and its importance increases with the
length of delay.” Id. at 655-56. See also id. at 657 (noting
that “to warrant granting relief, negligence unaccompanied by
particularized trial prejudice must have lasted longer than
negligence demonstrably causing such prejudice.”).
       Claxton claims both presumptive prejudice and actual
prejudice stemming from the delay in bringing him to trial.
We first find that no presumption of prejudice exists in this
case. In total, less than three-and-a-half years elapsed
between Claxton’s indictment and the start of his trial. Of
that time, however, only nineteen months are attributable to




                                23
governmental delay in apprehending Claxton and bringing
him before the District Court. That is not substantially more
than the fourteen-and-a-half months of pretrial incarceration
at issue in Hakeem. 990 F.2d at 771 (declining to find that a
fourteen-and-a-half month period of pretrial incarceration was
per se oppressive or prejudicial). Claxton was, of course, free
during that entire period and by his own admission was
unaware of the charges pending against him such as would
cause anxiety or concern. See Claxton Ltr. Br. May 2, 2014,
at 5. Doggett and Velazquez are also distinguishable from the
present case, as those cases involved eight-and-a-half years
(Doggett) and more than five years (Velazquez) of pre-arrest
delay, as well as findings that the government’s efforts in
apprehending the defendants were negligent at best. See
Doggett, 505 U.S. at 657; Velazquez, 749 F.3d at 184-86.
        The post-arrest delay in this case was also not
prejudicial because it was largely caused by the number of
defendants, the extensive motions practice and the delay
resulting from the appeals undertaken in this complex and
large-scale drug conspiracy prosecution. See Barker, 407
U.S. at 531 (acknowledging that longer delays are tolerable
based upon the seriousness or complexity of a particular
case). We therefore conclude that the delay at issue in the
present case does not rise to the level of presumptively
prejudicial.
       Claxton next argues that he suffered specific prejudice
stemming from the eighty-four day period that he was held in
Puerto Rico prior to being brought before the District Court.
He characterizes this period as “oppressive pretrial
incarceration” that rose to the level of a Sixth Amendment
violation. We have held that a finding of prejudice based
upon oppressive pretrial incarceration cannot be premised
upon even seven months of pretrial incarceration, “absent [a




                              24
showing of] substandard conditions.” Hakeem, 990 F.2d at
760 (citing Wells v. Petsock, 941 F.2d 253, 257-58 (3d Cir.
1991)). Claxton has given no indication that he faced
substandard conditions as compared to those generally
associated with the transfer of prisoners, nor has he identified
any decision finding that a two-and-a-half month delay
constitutes oppressive pretrial incarceration. See id. (seven-
month delay insufficient to be prejudicial).5
       Because we conclude that Claxton neither suffered
from a presumption of prejudice nor has he identified a
specific occurrence of prejudice, the final Barker factor
weighs in the government’s favor.
        In weighing the Barker factors, we note that the reason
for the delay and the prejudice factors both weigh in the
government’s favor. These factors certainly carry a great deal
of weight insofar as they relate to the substantive facts of the
case. We do acknowledge, however, that Claxton did assert
his speedy trial rights and that the delay was sufficient to
trigger the Barker analysis. Nevertheless, the fact remains
that much of the delay at issue in this present case was
attributable to his co-defendants’ own conduct, and Claxton
has not shown either presumed or actual prejudice. In light of
these facts, we conclude that the balance weighs in favor of


5
  Claxton’s reliance upon the STA is equally unavailing. He
asserts that the eighty-four day delay was prejudicial because
it “exceed[ed] the 70 day limit contemplated by the [STA].”
Claxton Ltr. Br. May 2, 2014, at 7. As he is forced to
concede, however, time during which a defendant is being
transferred between districts is excluded from consideration
for STA purposes, and this argument is, therefore, a non
sequitur.




                              25
the government, and Claxton has not demonstrated a Sixth
Amendment speedy trial violation.
C.     Sixth Amendment right to an impartial jury
        Claxton seeks a new trial on the basis that his Sixth
Amendment rights were violated when he was deprived of the
right to a fair and impartial jury. “We analyze [a] defendant’s
claims of lack of an impartial jury by conducting an
independent review of the voir dire of the empaneled [sic]
jurors to determine whether [the defendant] has demonstrated
that ‘substantial prejudice’ arose from the publicity.” Gov’t
of Virgin Islands v. Riley, 973 F.2d 224, 226 (3d Cir. 1992)
(quoting United States v. Gilsenan, 949 F.2d 90, 95 (3d Cir.
1991)). Our review of a district court’s investigation of juror
misconduct, as well as its denial of a mistrial, is for abuse of
discretion. United States v. Resko, 3 F.3d 684, 688 (3d Cir.
1993). Claxton asserts three grounds for this alleged
violation: (1) pretrial publicity; (2) jury tampering; and (3)
juror misconduct. We address each argument below.
       1.     Pretrial publicity
       Claxton first argues that the publicity surrounding the
Mark/Blyden trial, which concluded two weeks prior to the
Claxton trial and involved an organizational chart that listed
Claxton’s name as well as those of his co-defendants, was so
prejudicial that he was denied a fair and impartial trial. Our
review of the record has revealed no evidence that Claxton’s
trial was prejudiced by pretrial publicity.
       The Sixth Amendment guarantees the right to a trial by
a fair and impartial jury. United States v. Jones, 566 F.3d
353, 358 (3d Cir. 2009). Therefore, a conviction may be
overturned if a defendant’s “trial atmosphere was so pervaded
by publicity that no jury could be empaneled [sic] which did
not have a preconceived determination of guilt.” Riley, 973
26
F.2d at 226 (citing Irwin v. Dowd, 366 U.S. 717 (1961)). The
Supreme Court has cautioned, however, that the “relevant
question is not whether the community remembered the case,
but whether the jurors at [the] trial had such fixed opinions
that they could not judge impartially the guilt of the
defendant.” Patton v. Yount, 467 U.S. 1025, 1035 (1984)
(rejecting fair trial argument even though pretrial publicity
revealed defendant’s previous murder confession and his plea
of temporary insanity). Therefore, “‘[p]retrial publicity
exposure will not automatically taint a juror.’” Riley, 973
F.2d at 227 (quoting United States v. Provenzano, 620 F.2d
985, 995 (3d Cir. 1980)). Even in instances where a “‘juror
has heard of or about the case and of the allegations of a
defendant’s guilt, he may sit if he is still capable of
abandoning his prior impressions and rendering a fair verdict
on the evidence.’” Id. (citing Provenzano, 620 F.2d at 995-96
(rejecting a fair trial argument based upon jury members’
knowledge of certain terms such as “Mafia,” “gangster,” and
“organized crime” used in the media to refer to the
defendant’s case)). The Supreme Court aptly summarized:
“pretrial publicity – even pervasive, adverse publicity – does
not inevitably lead to an unfair trial.” Skilling v. United
States, 561 U.S. 358, 384 (2010).
       In Claxton’s case, the District Court took great pains
during the voir dire process to ensure that it eradicated any
potential prejudice stemming from the earlier Mark/Blyden
trial. Specifically, the District Court asked the venire panel:
“Have any of you read, or heard anything about this case
involving those Defendants? If so, raise your card. . . . 176.
All right. All right.” App. at 222. Upon further examination,
the District Court established as follows:




                              27
THE COURT: You indicated you
had read something about this
case?
JUROR 176: Yes.
THE COURT: Tell us what your
source was.
JUROR 176: I read The Daily
News, the Judge report, and dem
man say every day, and I’m pretty
sure I read something about a
large trafficking case, and there
were a lot of other people
implicated that were still left to go
to trial.
THE COURT: All right. Your
duty as a juror is to be fair and
impartial as you listen to the
evidence, and to follow my
instructions on the law. Is there
anything that you have read or
seen or heard that would prevent
you from listening to the evidence
in this case fairly and impartially?
JUROR 176: I think I know one
of the Defendants, and I know
him to be a drug dealer, but I
can’t tell you how that
relationship or when I met him
before.
THE COURT: I’m sorry. You
said who?




                 28
              JUROR 176: One, Mr. Moses,         I
              know to be a drug dealer, but      I
              can’t tell you how I know that.    I
              just seen him on the street when   I
              worked at my other job.
              THE COURT: All right. Thank
              you.


App. at 225-26. Juror number 176 was ultimately excused by
the Court for cause. The District Court also excused for
cause the one juror who attended voir dire in the
Mark/Blyden trial. None of the other potential jurors
participating in voir dire in this case expressed any
knowledge of the prior trial. Absent such knowledge, we
cannot say that the jury was unfairly tainted in Claxton’s case.
        Even if other jurors had been aware of the prior trial
(although the record is devoid of such evidence), the District
Court further protected against potential prejudice by
instructing the jurors that the defendants were to be presumed
innocent until the government was able to prove each
defendant’s guilt beyond a reasonable doubt, and the jurors
were instructed to decide the case based solely on the
evidence presented in the courtroom, disregarding anything
that they may have seen or heard prior to trial. These
instructions provided a further level of insurance against
prejudice. See Riley, 973 F.2d at 227 (relying, in part, on
district court’s instructions in finding no prejudice). Jurors
are presumed to follow the instructions they are given, and
Claxton offers no evidence to rebut that presumption. E.g.,
Penry v. Johnson, 532 U.S. 782, 799 (2001) (“We generally
presume that jurors follow their instructions.”). Because
nothing in the record indicates that the jurors who were




                              29
ultimately impaneled had already determined Claxton’s guilt,
or that they could not maintain an open mind in determining
his guilt based upon the evidence presented at trial, Claxton’s
Sixth Amendment claim with respect to pretrial publicity
fails.
       2.     Jury tampering
       Claxton next argues that he was denied a fair and
impartial jury as a result of the unauthorized contact with
Juror 125, who in turn discussed that contact with Juror 159.
We conclude that the District Court did not abuse its
discretion by denying Claxton’s motion for a mistrial because
it conducted a thorough examination of both jurors,
sequestered the jury for the remainder of the trial, and
ultimately excluded both jurors from deliberations.
        “‘It is fundamental that every litigant who is entitled to
trial by jury is entitled to an impartial jury, free to the fullest
extent practicable from extraneous influences that may
subvert the fact-finding process.’” United States v. Bertoli,
40 F.3d 1384, 1393 (3d Cir. 1994) (quoting Waldorf v. Shuta,
3 F.3d 705, 709 (3d Cir. 1993)). In this regard, “‘any private
communication, contact, or tampering directly or indirectly,
with a juror during a trial about the matter pending before the
jury is . . . deemed presumptively prejudicial.’” United States
v. Vega, 285 F.3d 256, 266 (3d Cir. 2002) (quoting Remmer,
347 U.S. at 229). This presumption is not conclusive,
however, and the district court should conduct a hearing in
the defendant’s presence, at which the government has the
burden of proving that the communication did not and will
not prejudice the defendant. Id. A district court has the
sound discretion to conduct the hearing as it sees fit, but it
“must conduct a voir dire of all jurors with whom the
improper communication occurred that is sufficiently tailored




                                30
to probe adequately the possibility of prejudice.”           Id.
(emphasis added).
       Claxton argues that the District Court had a duty to
conduct a Remmer hearing of the entire jury after it learned of
the improper contact with Juror 125.6 This is simply
incorrect—Vega and Remmer instruct that courts need only
hear from those jurors to whom the improper communication
was made. Id. That occurred in this case insofar as Jurors
125 and 159 indicated that they only discussed the incident
with each other (along with some family members) and not
with any other jurors. Claxton speculates that one of the
affected jurors might have been lying when asked if they had
talked to other jurors, but provides no basis in the record for




6
 Claxton relies upon the Ninth Circuit’s decision in United
States v. Angulo in making this argument. 4 F.3d 843 (9th
Cir. 1993). In that case, a juror was threatened in a phone call
and she promptly told all the remaining jurors about the call.
Id. at 846. The district court in that case had to examine the
entire jury panel because the threat “was communicated to the
other jurors.” Id. at 847. Angulo is thus distinguishable
because such communication to the entire jury panel did not
occur in this case.




                              31
arriving at such conclusion.7 The District Court, which was
in the best position to judge the jurors’ credibility, examined
the jurors and found their testimony to be credible and
consistent. The District Court thus did not abuse its
discretion in concluding that further voir dire was
unnecessary.
       The record also demonstrates that the District Court
conducted a sufficiently thorough investigation and properly
concluded that Claxton suffered no prejudice. As required by
this Court’s decision in Vega, the District Court questioned
the affected jurors about their ability to remain fair and
impartial and both reported that they could. The record also
reveals other objective evidence of the jurors’ ability to
remain impartial. See Vega, 285 F.3d at 267 (requiring courts
to look beyond a potentially tainted juror’s subjective
assessment of their impartiality). Juror 125 was extremely
candid about the improper contacts and answered all of the
District Court’s questions in a way that it found to be
believable. Her candor is reflected by the admission that she

7
  Claxton points to Juror 125’s testimony at a subsequent trial
as being inconsistent with what she reported to the District
Court in Claxton’s case. This effort to impugn Juror 125’s
testimony is of little consequence. The District Court was in
the best position to determine whether the jurors were
credible, and found them to be so. Nothing about Juror 125’s
subsequent testimony, even if it was inconsistent, reveals that
she told any of the other jurors about her encounter during the
Claxton trial. Under an abuse of discretion standard, we will
not second-guess the District Court’s determination,
particularly where it turns on a credibility finding that is not
contradicted by the record before it. See United States v.
Pungitore, 910 F.2d 1084, 1140 (3d Cir. 1990).




                              32
did, in fact, discuss the contacts with Juror 159 and other
family members. Juror 159 was likewise the person who told
Juror 125 to report the improper contacts to the District
Court—thus demonstrating her willingness to follow its
instructions. Finally, we note the most critical insurance
against prejudice in this case—the fact that neither Juror 125
nor 159 actually participated in the jury’s deliberations. In
light of these facts, we cannot conclude that the District Court
abused its discretion in addressing the juror tampering issue.
       3.     Juror misconduct
       Claxton’s final argument is that the District Court
erred in failing to grant a new trial despite his allegations that
a juror concealed a prior work relationship with a government
witness. Specifically, Claxton alleged that Juror 161 failed
during voir dire to disclose that he had previously worked at
the Virgin Islands Housing Authority with government
witness Mark Joseph and defense witness Calford
Charleswell.8 The District Court never ruled on this motion,
and no hearing was held. We therefore treat the motion as
having been implicitly denied. See Section III.A., supra.
        “A trial represents an important investment of private
and social resources, and it ill serves the important end of
finality to wipe the slate clean simply to recreate the
peremptory challenge process because counsel lacked an item
of information which objectively he should have obtained
from a juror on voir dire examination.” McDonough Power
Equip., Inc. v. Greenwood, 464 U.S. 548, 555 (1984). In

8
  We note that Claxton was not so vociferous in pointing out
the potential bias in his favor based upon the fact that Juror
161 also worked with Mr. Charleswell, who was a witness for
co-defendant Woods.




                               33
order to obtain a new trial on the basis of false juror
testimony, a party must establish: (1) that the “juror failed to
answer honestly a material question on voir dire;” and (2)
“that a correct response would have provided a valid basis for
a challenge for cause.” Id. at 556.
        Because the District Court failed to conduct a hearing
with respect to Claxton’s assertions about Juror 161’s past
employment relationship with the government witness, we
will presume that the allegations are true—i.e. that Juror 161
failed to honestly answer the Court’s voir dire questions
about knowing witnesses—and consider whether the second
prong is met. At the outset, we note that the District Court
did not commit an error of law insofar as the law “does not
categorically impute bias to coworkers of key Government
witnesses.” United States v. Mitchell, 690 F.3d 137, 150 (3d
Cir. 2012) (declining to find implied-in-law bias when a juror
was a coworker of police officers who testified in a criminal
trial). Claxton has likewise failed to demonstrate any basis
for finding actual prejudice. His assertions establish only
that, at some unspecified time in the past, Juror 161 worked
with both a government and defense witness. The motion
does not indicate that Juror 161 actually knew either of the
witnesses, nor does it indicate any possible basis for bias
beyond having shared a former employer. We cannot say that
the District Court abused its discretion in implicitly finding
that this was not a basis for a challenge for cause.
       Moreover, Claxton’s allegations also fail to rise to the
level of “clear, strong, substantial and incontrovertible
evidence that a specific, nonspeculative impropriety has
occurred” such that a hearing was necessary. United States v.
Stewart, 433 F.3d 273, 302-03 (2d Cir. 2006) (internal
quotation marks omitted). He offers nothing more than
speculation that Juror 161even knew the witnesses, much less




                              34
that the juror was biased in the government’s favor—
particularly when Juror 161 also worked with a defense
witness. Absent such a showing, and in light of the Supreme
Court’s admonition that we should not “wipe the slate clean
simply to recreate the peremptory challenge process,”
McDonough, 464 U.S. at 555, we conclude that the District
Court did not abuse its discretion in implicitly denying
Claxton’s motion and for not holding a hearing.
D.     Drug evidence
       Claxton argues that the District Court abused its
discretion when it admitted evidence related to the September
2003 drug seizure because the evidence was highly
prejudicial, irrelevant to the charged conspiracy, and was not
probative with respect to the charges against him. He
maintains that there was no connection drawn between the
drug evidence and the charged conspiracy. We review the
District Court’s decision to admit that evidence for an abuse
of discretion. United States v. Bobb, 471 F.3d 491, 497 (3d
Cir. 2006). “[T]o the extent the District Court’s admission of
evidence was based on an interpretation of the Federal Rules
of Evidence, the standard of review is plenary.” Id.
       Federal Rule of Evidence 403 provides that a “court
may exclude relevant evidence if its probative value is
substantially outweighed by a danger of . . . unfair prejudice,
confusing the issues, misleading the jury, undue delay,
wasting time, or needlessly presenting cumulative evidence.”
Fed. R. Evid. 403. Rule 403 creates a presumption of
admissibility. United States v. Cross, 308 F.3d 308, 323 (3d
Cir. 2002). When weighing the Rule 403 factors, courts
“must appraise the genuine need for the challenged evidence
and balance that necessity against the risk of prejudice to the
defendant.” Gov’t of Virgin Islands v. Archibald, 987 F.2d
35
180, 186 (3d Cir. 1993) (internal quotation marks omitted).
Evidence should not be excluded under Rule 403 “merely
because its unfairly prejudicial effect is greater than its
probative value. Rather, evidence can be kept out only if its
unfairly prejudicial effect ‘substantially outweigh[s]’ its
probative value. . . . [W]hen evidence is highly probative,
even a large risk of unfair prejudice may be tolerable.”
Cross, 308 F.3d at 323 (quoting Fed. R. Evid. 403).
       The drug evidence at issue here (which included
photographs and physical evidence of the seized drugs) was
highly probative of the government’s case and relevant to
establishing the overall drug conspiracy with which Claxton
was charged. The government established the connection
between the drug evidence and the conspiracy through
Glenson Isaac, who testified about his participation in the
conspiracy with Mark and about his expectation that he would
receive a shipment of five kilograms of cocaine in September
2003. He did not receive that shipment, however, because
according to Mark, the drugs “were seized [at] the [Cyril E.
King] airport.” Supp. App. at 12. From this testimony, it can
be reasonably inferred that the drugs admitted into evidence
were the same drugs that Isaac expected to obtain. Isaac
further testified that Claxton “was a member of the
organization.” Supp. App. at 14-15. Based upon this
testimony, the drug evidence was highly relevant to
establishing both the existence of a conspiracy and Claxton’s
involvement in it, both of which the government had the
burden of proving in order to obtain the conviction.
       The evidence was also highly probative of Claxton’s
involvement in the conspiracy despite his arguments to the
contrary. He maintains that the seized drugs were related to a
separate conspiracy based upon inconsistencies in the way the
drugs were transported and in the testimony from government




                             36
witnesses. Despite these inconsistencies—which go to the
weight of the evidence and not its admissibility—the fact
remains that the drugs, along with Isaac’s testimony, provided
crucial circumstantial evidence of the existence of the
conspiracy and Claxton’s role in it. See United States v.
Boria, 592 F.3d 476, 481 (3d Cir. 2010) (drug evidence
necessary to impute knowledge of a drug conspiracy to co-
conspirators); Claxton, 685 F.3d at 308 (affirming Claxton’s
conviction on sufficiency of the evidence grounds and relying
upon Boria). In light of the probative value of the drug
evidence at issue here, we conclude that its value
substantially outweighed any possible prejudice to Claxton
and that the District Court did not abuse its discretion in
allowing its admission.
E.      Brady/Giglio evidence
        Claxton argues that he is entitled to a new trial based
upon alleged violations of the rules in Brady, Giglio, and the
Jencks Act, 18 U.S.C. § 3500.9 He identifies two categories
of letters that were allegedly not disclosed by the government
and contain information that could have been used to impeach
key government witnesses. The first category involved
twenty-eight letters sent by Turnbull and Springette to various
government officials, including federal agents, the District
Court, and several government attorneys (the “Turnbull and
Springette Letters”). Claxton sought these letters on the
9
  Although Claxton alludes to the Jencks Act, his evidentiary
argument focuses solely on the Brady issue. To the extent
that he attempts to assert the Jencks Act as a basis for a new
trial, that argument is waived. Kost v. Kozakiewicz, 1 F.3d
176, 182 (3d Cir. 1993) (“It is also well settled . . . that casual
mention of an issue in a brief is cursory treatment insufficient
to preserve the issue on appeal.”).




                                37
ground that they revealed Turnbull’s and Springette’s belief
that their sentences would be shortened as a result of their
cooperation. These letters were disclosed during Claxton’s
trial, and defense counsel was given the opportunity to cross
examine Springette and Turnbull about the contents. The
second category involved letters exchanged between Turnbull
and Isaac (the “Isaac Letters”), which had been the subject of
questioning during an earlier trial but were never turned over
by the government at Claxton’s trial. Claxton’s counsel did,
however, utilize the earlier testimony when questioning
government witnesses about the Isaac Letters. The letters
discussed Turnbull and Isaac’s plan to “put a case” against an
individual in an effort to take focus off another co-
conspirator.
      Brady and Giglio claims involve mixed questions of
law and fact, and as such, we review the questions of law de
novo and the district court’s factual findings for clear error.
United States v. Risha, 445 F.3d 298, 303 (3d Cir. 2006).
       Brady holds that “the suppression by the prosecution
of evidence favorable to an accused upon request violates due
process where the evidence is material either to guilt or to
punishment, irrespective of the good faith or bad faith of the
prosecution.” 373 U.S. at 87. A successful Brady claim,
therefore, consists of three elements: “(1) the prosecution
must suppress or withhold evidence, (2) which is favorable,
and (3) material to the defense.” United States v. Perdomo,
929 F.2d 967, 970 (3d Cir. 1991). “When the ‘reliability of a
given witness may well be determinative of guilt or
innocence,’ nondisclosure of evidence affecting credibility
falls within this general rule.” Giglio, 405 U.S. at 154
(quoting Napue v. Illinois, 360 U.S. 264, 269 (1959)). “We
do not . . . automatically require a new trial whenever ‘a
combing of the prosecutors’ files after the trial has disclosed




                              38
evidence possibly useful to the defense but not likely to have
changed the verdict.’” Id. (quoting United States v. Keogh,
391 F.2d 138, 148 (2d Cir. 1968)). A new trial is only
warranted when “‘the false testimony could . . . in any
reasonable likelihood have affected the judgment of the
jury.’” Id.
       Claxton’s Brady argument with respect to the Turnbull
and Springette Letters is necessarily limited, of course, by the
fact that the government provided the letters to the defense.
The District Court permitted additional cross examination of
both witnesses, giving counsel “plenty of leeway” to impeach
the witnesses and as much time as counsel needed to prepare.
Trial Tr. May 27, 2010, at 114, 117. To the extent that the
jury heard the additional cross examination made with the
benefit of the letters, therefore, Claxton cannot argue that the
evidence was suppressed or that it was material to the issue of
guilt because he ultimately used those materials at trial. See
United States v. Johnson, 816 F.2d 918, 924 (3d Cir. 1987)
(“Where the government makes Brady evidence available
during the course of a trial in such a way that a defendant is
able to effectively use it, due process is not violated and
Brady is not contravened.”).
       Instead, Claxton argues that he was prejudiced by the
government’s intentional suppression of the materials and that
dismissal of the indictment is the appropriate remedy. In
Fahie v. Government of the Virgin Islands, we held that
“dismissal for a Brady violation may be appropriate in cases
of deliberate misconduct . . . where a defendant can show
both willful misconduct by the government, and prejudice.”
419 F.3d 249, 254-55 (3d Cir. 2005). We are not persuaded
by Claxton’s argument that this case presents an opportunity
to impose the “rare sanction” of dismissal. Id. at 254.




                              39
        Claxton offers no record evidence demonstrating that
the government in this case willfully withheld the Turnbull
and Springette Letters. Indeed, the letters were promptly
turned over during trial once they were located by the various
government agencies, all in time for Claxton to conduct cross
examination using the materials. Although the government
did initially fail to promptly turn these letters over to Claxton
at the appropriate time, we cannot conclude that this delay
was willful or that it impacted Claxton’s due process rights,
and we thus reject Claxton’s Brady argument with respect to
the Turnbull and Springette Letters.
        We also reject Claxton’s contention that he was unable
to obtain the Isaac Letters. In essence, his argument appears
to be little more than an attempt to manufacture a Brady claim
despite his failure to obtain the material by other means. In
Perdomo, we recognized that “[e]vidence is not considered to
be suppressed if the defendant either knew or should have
known of the essential facts permitting him to take advantage
of any exculpatory evidence.” 929 F.2d at 973 (citing United
States v. Torres, 719 F.2d 549 (2d Cir. 1983)). Here,
Claxton’s examination of Isaac demonstrated counsel’s
knowledge of the “essential facts” of the Isaac Letters, and
touched on many of the points counsel believed to be relevant
to that examination.
        Moreover, counsel’s examination was undertaken
using the transcript from the 2007 trial, in which Mark’s
counsel conducted cross examination using the letter itself—
thus indicating that Mark’s counsel possessed the letter and
that it was available to Claxton’s counsel independent of the
government. Contrary to Claxton’s assertion, therefore, it
appears as though he could have obtained the Isaac Letters
from a co-defendant’s counsel. This would have obviated the
need for the government to turn it over. In light of these




                               40
facts, it is Claxton who must bear the burden of his failure to
“‘diligently seek . . . discovery.’” U.S. v. Dula, 989 F.2d 772,
775 n.9 (5th Cir. 1993) (quoting United States v. McKenzie,
768 F.2d 602, 608 (5th Cir. 1985)). We therefore conclude
that the District Court’s implicit denial of Claxton’s claimed
Brady violations was proper.
F.     Safety valve relief
        Claxton’s final contention is that the District Court
erred in finding that he did not qualify for safety valve relief
as provided in United States Sentencing Guidelines
(“U.S.S.G.”) § 5C1.2. We exercise plenary review over a
district court’s interpretation of the sentencing guidelines, but
we may reject the court’s underlying factual findings only on
a showing of clear error. United States v. Sabir, 117 F.3d
750, 752 (3d Cir. 1997).
        The safety valve provision in § 5C1.2 provides that a
district court may disregard an otherwise applicable statutory
mandatory minimum sentence in certain drug crimes,
provided that the five factors set forth in 18 U.S.C. §§
3553(f)(1)-(5) are met. U.S.S.G. § 5C1.2(a). The parties
only dispute the applicability of the fifth factor in this case,
which permits a district court to impose a sentence “without
regard to any statutory minimum sentence,” provided that:
              [N]ot later than the time of the
              sentencing hearing, the defendant
              has truthfully provided to the
              Government all information and
              evidence the defendant has
              concerning the offense or offenses
              that were part of the same course
              of conduct or of a common
              scheme or plan, but the fact that




                               41
             the defendant has no relevant or
             useful other information to
             provide or that the Government is
             already aware of the information
             shall not preclude a determination
             by the court that the defendant has
             complied with this requirement.


Id.
       Claxton raised the applicability of § 5C1.2 at the
sentencing hearing, at which time he submitted evidence of a
proffer session held with investigators with respect to a
separate investigation targeting corruption in the Virgin
Islands Police Department.       The evidence adduced at
sentencing demonstrated that Claxton was questioned for
approximately forty-five minutes primarily about his
knowledge of alleged dog fighting activities.           The
investigators did question Claxton about whether he had ever
seen Mark or Blyden at any of the dog fights, but asked
nothing about the drug conspiracy with which Claxton was
charged, nor did Claxton independently offer any information
about that crime. At the end of the proffer session, the
investigators met privately for approximately ten minutes, at
which time they returned and informed Claxton that “‘[they]
ha[d] no use for [him].’” App. at 486.
       Claxton maintains that the proffer session was
sufficient to meet the requirements of the fifth element of §
5C1.2; thus rendering him eligible for safety valve relief. We
disagree. To be eligible for such relief, Claxton must have
shown that he “provided to the Government all information
and evidence [he had] concerning the offense or offenses that
were part of the same course of conduct or of a common




                             42
scheme or plan” as the charged offense. U.S.S.G. §
5C1.2(a)(5) (emphasis added). Such a showing “requires the
defendant to reveal a broader scope of information about the
relevant criminal conduct to authorities.” Sabir, 117 F.3d at
753. Claxton bears the burden of establishing that each
element of the safety valve criteria applies by a
preponderance of the evidence. Id. at 754.
       The District Court noted at sentencing that:
              [E]ven if the questions were
              propounded in the manner that the
              defense recollects, and the
              defendant       answered      those
              questions, if those questions have
              no bearing on the offense that’s
              being charged or related offenses,
              it seems that it doesn’t obviate the
              need for the defendant still to do
              as the statute requires, which is to
              share with the government all
              information and evidence that the
              defendant has concerning the
              offense or offenses that were part
              of the same scheme.


App. at 508-09. A review of Claxton’s affidavit reveals that
the dog fighting activities he discussed at the proffer session
do not appear to be related to the drug trafficking offense for
which he was charged. To the extent that he was asked about
co-defendants Mark and Blyden, Claxton could only report
having seen Mark at the dog fights. Based upon Claxton’s
recollection, there was no questioning about the drug
conspiracy whatsoever. On these facts, we cannot say that




                              43
Claxton has met his burden of demonstrating by a
preponderance of the evidence that he provided “all
information” he had regarding the drug trafficking
conspiracy. U.S.S.G. § 5C1.2(a)(5) (emphasis added). The
mere fact that the investigators did not ask the “right”
questions for purposes of Claxton’s safety valve claim did not
relieve him of his burden under the safety valve provision.
The District Court did not err in concluding the same, and we
will affirm its decision.
                             IV.
      For the reasons set forth above, we will affirm
Claxton’s conviction and sentence.




                             44
COWEN, Circuit Judge.

        I write separately because I believe that Claxton failed
to preserve his Sixth Amendment challenge for our
consideration, and I would not reach the merits of that issue.
I join the majority’s opinion in all other respects.

       I would conclude that Claxton failed to preserve his
Sixth Amendment challenge because he failed to adequately
compose the record. On March 23, 2010, the District Court
orally denied his motion to dismiss on Sixth Amendment
grounds. The transcript of that proceeding (“the 3-23-10
Transcript”) constitutes a necessary part of the record on
appeal. See FED. R. APP. P. 10(a)(2), 30(a)(1); 3d Cir. L.A.R.
30.3(a) (establishing that transcripts must be included in the
appendix if they are “necessary for an understanding of the
issues presented for decision”). Although Claxton ordered
the 3-23-10 Transcript,1 and although it was made part of the

       1
         See Tr. Purchase Order, United States v. Mark, No.
06-cr-80 (D.V.I. Nov. 26, 2012), ECF No. 1402. Notably,
Claxton’s request for the transcript was untimely. He filed
the notice of this appeal in the District Court on October 9,
2012. He was then bound to order the 3-23-10 Transcript
within fourteen days. See FED. R. APP. P. 10(b)(1). But he
did not order the 3-23-10 Transcript until November 26,
2012, forty-eight days later. It appears that this, too, might
warrant dismissal of this aspect of the appeal. See 3d Cir.
L.A.R. 11.1 (2010) (“Within 14 days after filing a notice of
appeal, the appellant must deposit with the court report the
estimated cost of the transcript of all or the necessary part of
District Court’s record,2 he has failed to include, provide
explicit citation to, or otherwise refer to it on appeal.

        Claxton’s failure to include, explicitly cite, or
otherwise refer to the relevant portions of the District Court
record warrants dismissal pursuant to the Federal Rule of
Appellate Procedure 30 and related case law. Marcinak v. W.
Indies Inv. Co., 299 F.2d 821, 823 (3d Cir. 1962) (“Although
all of the record is ‘available’ to the court on appeal, unless
there is some special circumstance nothing will be noticed
that does not appear in the appendix of the appellant or the
appellee.”); Hornin v. Montgomery Ward & Co., 120 F.2d
500, 504 (3d Cir. 1941); see also Abner v. Scott Mem’l Hosp.,
634 F.3d 962, 964-65 (7th Cir. 2011) (surveying cases from
both the United States Court of Appeals for the Seventh
Circuit and other courts that dismissed appeals (or summarily
affirmed district court judgments) as sanction for violating
Federal Rule of Appellate Procedure 30); United States v.
Kush, 579 F.2d 394, 397 (6th Cir. 1978) (“In published
Opinions, this court has dismissed appeals for failure to
comply with Rule 30.”). Such dismissal, though generally
disfavored, falls within the exercise of this Court’s sound


the notes of testimony taken at trial. . . . Failure to comply
with this rule constitutes grounds for dismissal of the
appeal.”); Horner Equip. Int’l, Inc. v. Seascape Pool Ctr., 884
F.2d 89, 92-93 (3d Cir. 1989).
       2
         See 3-23-10 Transcript, United States v. Mark, No.
06-cr-80 (D.V.I. Jan. 20, 2013), ECF No. 1408. Because the
3-23-10 Transcript was docketed in the District Court in
January of 2013, three months before the defendant filed the
Joint Appendix, his failure to include, cite, or refer to the 3-
23-10 Transcript on appeal is puzzling.




                               2
discretion. See FED. R. APP. P. 3(a)(2); see also Horner
Equip., 884 F.2d at 93.

       To be sure, dismissal seems particularly appropriate
here. As noted in the margin, Claxton ordered a copy of that
transcript before assembling an appendix for appeal. Further,
it appears that he had ample opportunity to review and
analyze the substance of the 3-23-10 Transcript, which was
docketed in the District Court approximately three months
before he submitted his appendix to this Court. Accordingly,
he has no excuse for failing to either point us generally to that
document or draw our attention to specific portions of it.

       It has been oft-noted that “‘Judges are not like pigs,
hunting for truffles buried in’ the record.” Doeblers’ Pa.
Hybrids, Inc. v. Doebler, 442 F.3d 812, 820 (3d Cir. 2006)
(quoting Albrechtsen v. Bd. of Regents of Univ. of Wis. Sys.,
309 F.3d 433, 436 (7th Cir. 2002) (quoting United States v.
Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (per curiam))).
And this Court has frequently instructed parties that they bear
the responsibility to comb the record and point the Court to
the facts that support their arguments. See id.; Hornin, 120
F.2d at 504; see also Chavez v. Sec’y Fl. Dep’t of Corr., 647
F.3d 1057, 1061 (11th Cir. 2011) (“Making [the] courts dig
through volumes of documents and transcripts would shift the
burden of sifting from [appellants] to the courts. With a
typically heavy caseload and always limited resources, [the
courts] cannot be expected to do [an appellant’s] work for
him.”); Corley v. Rosewood Care Ctr., Inc. of Peoria, 388
F.3d 990, 1001 (7th Cir. 2004) (“[W]e will not root through
the hundreds of documents and thousands of pages that make
up the record here to make [the appellant’s] case for him.”).
Because Claxton failed to heed those warnings, his appeal,




                               3
insofar as it relates to that failure, should have been
dismissed.




                          4